Mr. Justice MacLeary
delivered the following opinion:
In this canse an information was filed against the prisoner on the 5th of March, 1904, bnt the trial was not had until the 24th of August. Certainly the accus®d should have been tried within the four months following if it had been possible. He filed a petition in the municipal court requestng that his case he dismissed for the reasons aforesaid. The court denied this motion. He could have complained of this ruling of the court and appealed to the district court had he desired so to do. But he did not adopt such a measure, and after having been condemned to one month of imprisonment he filed a petition wherein he requested to be released on habeas corpus.
It may be that he has suffered an injustice, but he has not taken the proper steps to assert his rights. The order denying his petition for the dismissal of his case may have been an erroneous one, but it cannot be corrected in this proceeding. Unless the judgment be entirely null, it cannot be set aside in the present proceeding.
The object of the writ of habeas corpus has been explained so frequently by the Supreme Court that it is superfluous to explain it anew.
The prisoner must remain in the custody of the warden of the jail of Aguadilla, and pay the costs of this proceeding. And it is so ordered.